The State




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        October 21, 2015

                                      No. 04-15-00111-CR

                                       Claudia CORTEZ,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the County Court at Law No. 13, Bexar County, Texas
                                   Trial Court No. 446387
                     The Honorable Monica A. Gonzalez, Judge Presiding

                                         ORDER
       On October 14, 2015, this court issued its opinion and judgment in this appeal. On
October 19, 2015, Appellant’s counsel Royal K. Griffin filed a motion to withdraw as
Appellant’s attorney. See TEX. R. APP. P. 6.5.
       The motion (1) lists the date for the current deadline in the case, (2) states Appellant’s
last known address and telephone number, (3) certifies that Appellant was served with the
motion to withdraw as required, and (4) contains a statement that Appellant was notified in
writing of the right to object to the motion to withdraw. See id. 6.5(a), (b); Rivera v. State, 130
S.W.3d 454, 458 (Tex. App.—Corpus Christi 2004, no pet.).
       Counsel’s motion to withdraw is GRANTED.
        We respectfully remind counsel of his remaining obligation to Appellant and this court.
See TEX. R. APP. P. 6.5(c) (“[T]he withdrawing attorney must immediately notify [Appellant], in
writing, of any deadlines or settings that the attorney knows about at the time of withdrawal but
that were not previously disclosed to [Appellant]. The withdrawing attorney must file a copy of
that notice with the court clerk.”).



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of October, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court